IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GERALD STORCH, JR.,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
         Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5152

STATE OF FLORIDA,

         Respondent.

___________________________/

Opinion filed April 17, 2015.

Petition for Writ of Prohibition.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, and S. Nicole Jamieson,
Assistant Regional Conflict Counsel, Yulee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Lauren L. Brudnicki, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition is denied without prejudice to petitioner’s submitting the matter to

the jury as an affirmative defense in his criminal trial. See Mederos v. State, 102 So.

3d 7, 11 (Fla. 1st DCA 2012); Peterson v. State, 983 So. 2d 27, 29 (Fla. 1st DCA

2008).

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.